DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 20 and 25 are objected to because of the following informalities: in claim 20, line 2, after comprising, it should be “colon (:), not semi-colon (;). In claim 25, line 1, the term “aIr” should be “air”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gillette, II (US 2013/0299000) in view of Koponen et al. (US 2011/0295609).
 	Regarding claim 20, Gillette, II teaches a method of providing air pollution observations to an end-user platform from a network database (Paragraphs 0030-0031), comprising; 
 	a. storing authorization information and end-user platform specific information within the end-user platform (Paragraph 0266, ….Devices can be authenticated in any manner. For example, devices can be authorized to receive data from one or more sensor devices 1510 using an authorization code. The authorization code can be any number, code, value or identifier to allow the receiving device to be identified as a valid recipient of the data. In various embodiments, the receiving device stores an authorization code); 
 	b. storing the authorization information and end-user platform specific information within a network database; c. if the authorization information stored in the network database agrees with the authorization information provided in a request from the end-user platform then; I. deliver end-user-specific air pollution data and information to the end-user platform from the network database (Paragraph 0266,…. The authorization code can be any number, code, value or identifier to allow the receiving device to be identified as a valid recipient of the data. In various embodiments, the receiving device stores an authorization code and broadcasts the authorization code in response to a request for authorization. Unless the authorization code matches a code stored by the transmitter of the data (such as the sensor device 1510 itself or another transmission device), the data is not transmitted to the device), but does not specifically teach updating end-user specific air pollution data and information on the end-user platform.
 	However, in related art, Koponen teaches updating end-user specific air pollution data and information on the end-user platform (Paragraphs 0024-0032, especially Paragraphs [0024 and 0032]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Koponen’s teaching about updating end-user specific air pollution data and information on the end-user platform with Gellette, II’s invention in order to track and/or estimate the release of pollutants (See Koponen, Paragraph [0002]).  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gillette, II (US 2013/0299000) in view of Koponen et al. (US 2011/0295609) in view of Vaillancourt (US 2016/0142654) in view of Cogill et al. (US 2016/0290979), and further in view of Heinzelman et al. (US 2014/0254445). 
 	Regarding claim 21, the combination of Gillette, II and Koponen fail to teach the method of claim 20 wherein the air pollution observations in the network database are acquired from a plurality of low earth orbit satellites carrying atmospheric air pollution observation instruments, a plurality of manned or unmanned aerial vehicles carrying 
 	However, in related art, Vaillancourt teaches the method of claim 20 wherein the air pollution observations in the network database are acquired from a plurality of low earth orbit satellites carrying atmospheric air pollution observation instruments (Paragraph 0017). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Vaillancourt’s teaching about wherein the air pollution observations in the network database are acquired from a plurality of low earth orbit satellites carrying atmospheric air pollution observation instruments with Gillette, II and Koponen’s invention in order to perform analysis and management process on the air pollution data and prevent or improving situation of air pollution.
 	The combination of Gillette, II, Koponen, and Vaillacourt fail to teach a plurality of manned or unmanned aerial vehicles carrying atmospheric air pollution observation instruments.
 	However, in related art, Cogill teaches a plurality of manned or unmanned aerial vehicles carrying atmospheric air pollution observation instruments (Paragraph 0066). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Cogill  teaching about a plurality of manned or unmanned aerial vehicles carrying atmospheric air pollution observation instruments with Gillette, II,  Koponen, and  Vaillancourt’s invention in order to monitor air pollution levels.

 	However, in related art, Heinzelman teaches a plurality of terrestrial sensor stations containing atmospheric air pollution observation instruments (Paragraph 0048). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Heinzelman’s teaching about a plurality of terrestrial sensor stations containing atmospheric air pollution observation instruments with Gillette, II,  Koponen, Vaillancourt, and Cogill’s invention in order to perform analysis on the air pollution data and improving situation of air pollution.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gillette, II (US 2013/0299000) in view of Koponen et al. (US 2011/0295609), and further in view of Fu et al. (US 2009/0309744).   	Regarding claim 22, the combination of Gillette, II and  Koponen fail teach the method of claim 20 wherein the acquired air pollution data in the network database are processed through data modeling software for analysis and conversion into end-user-specific data and information.
 	However, in related art, Fu teaches the method of claim 20 wherein the acquired air pollution data in the network database are processed through data modeling software for analysis and conversion into end-user-specific data and information (Paragraphs 0029-0041, especially Paragraphs 0031, Fu teaches the data analysis and management device 14 receives air pollution data and position data from the data transmission device 13, and performs an analysis and management process on the air pollution data and the position data. Also, the data analysis and management device 14 performs processes of analysis, storing, and application on the received data). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Fu’s teaching about wherein the acquired air pollution data in the network database are processed through data modeling software for analysis and conversion into end-user-specific data and information with Gillette, II and  Koponen’s invention in order to track and/or estimate the release of pollutants.
Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gillette, II (US 2013/0299000) in view of Koponen et al. (US 2011/0295609), and further in view of Scofield et al. (US 2014/0229255). 	Regarding claim 23, the combination of Gillette, II and  Koponen fail teach the method of claim 20 wherein air pollution observations in the network database are acquired from governmental, non-governmental and third-party sources.
 	However, in related art, Scofield teaches the method of claim 20 wherein air pollution observations in the network database are acquired from governmental, non-governmental and third-party sources (Paragraphs 0021 and 0025). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Scofield’s teaching about wherein air pollution observations in the network database are acquired from governmental, non-governmental and third-party sources with Gillette, II 
Regarding claim 29, the combination of Gillette, II and  Koponen fail teach the method of claim 20 further comprising acquiring air pollution observation data from a sensor associated with the end-user platform.
 	However, in related art, Scofield teaches the method of claim 20 further comprising acquiring air pollution observation data from a sensor associated with the end-user platform (Paragraphs 0021 and 0025). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Scofield’s teaching about acquiring air pollution observation data from a sensor associated with the end-user platform with Gillette, II and  Koponen’s invention in order to reduce congestion, reduce/alter pollution levels along one or more routes (See Scofield, Paragraph [0017]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gillette, II (US 2013/0299000) in view of Koponen et al. (US 2011/0295609), and further in view of Safa-Bakhsh et al. (US 2011/0087387). 	Regarding claim 24, the combination of Gillette, II and  Koponen fail teach the method of claim 20 wherein end-user specific platform information is an end-user health profile.
 	However, in related art, Safa-Bakhsh teaches the method of claim 20 wherein end-user specific platform information is an end-user health profile (Paragraph [0093]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gillette, II (US 2013/0299000) in view of Koponen et al. (US 2011/0295609), and further in view of Zhao et al. (US 2016/0113569). 	Regarding claim 25, the combination of Gillette, II and  Koponen fail teach the method of claim 20 wherein the delivered end-user specific air pollution observations further activate context specific information from the network database based on an end-user health profile.
 	However, in related art, Zhao teaches the method of claim 20 wherein the delivered end-user specific air pollution observations further activate context specific information from the network database based on an end-user health profile (Paragraph 0023). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Zhao’s teaching about wherein the delivered end-user specific air pollution observations further activate context specific information from the network database based on an end-user health profile with Gillette, II and  Koponen’s invention in order to remedy the negative health issue (See Zhao, Paragraph [0023]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gillette, II (US 2013/0299000) in view of Koponen et al. (US 2011/0295609), and further in view of Petite (US 2003/0093484). 	Regarding claim 27, the combination of Gillette, II and  Koponen fail teach the . 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gillette, II (US 2013/0299000) in view of Koponen et al. (US 2011/0295609), and further in view of Charlson et al. (US Patent #3,700,333). 
 	Regarding claim 28, the combination of Gillette, II and  Koponen fail teach the method of claim 20 wherein delivering end-user specific air pollution observations further comprises providing forward predictions of future atmospheric and air pollution conditions.
 	However, Charlson teaches the method of claim 20 wherein delivering end-user specific air pollution observations further comprises providing forward predictions of future atmospheric and air pollution conditions (Col 2, lines 65-69). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Charlson’s teaching about providing forward predictions of future atmospheric and air .
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 26, the prior art of record fails to teach the method of claim 20 further comprising displaying context specific information based on an end-user health profile stored on the end-user platform and air pollution observations delivered from the network database.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nahumi et al. (US 2013/0298030), Schimidt et al. (US 2014/0153482), Kim et al. (US 2011/0195723), Rakshit (US 2013/0080053), Schunder et al. (US 2012/0293315), Liu et al. (US 2016/0370339), Bassa (US 2009/0265037), Sarvestani (US 2015/0360740), Holland (US 2016/0078778), and Lester, IV (US 2014/0297299). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                             Tel 571-272-8132